On consideration of the Petition for Extraordinary Relief, and of documents filed on behalf of respondent in response to this Court’s Order of August 31, 1973, it is, by the Court, this 7th day of September 1973,
ORDERED:
That said petition be, and the same hereby is, dismissed as moot. This action is without prejudice to the right of petitioner to raise the issue presented in said petition by appropriate assignment before the United States Navy Court of Military Review, and thereafter, in a Petition for Grant of Review addressed to this Court, if the same be considered necessary or appropriate.